Citation Nr: 0627781	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to August 19, 1995 for 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

An August 2006 informal hearing presentation from the 
veteran's representative appears to be raising the issue of 
whether there was clear and unmistakable error in a January 
1970 RO determination.  This is referred to the RO for 
appropriate action.

 
FINDINGS OF FACT

The veteran did not file a claim for service connection for 
tinnitus prior to August 19, 1995.  


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
August 19, 1995, for the grant of service connection for 
tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist:

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board concludes that a notice letter sent in June 2004 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The June 2004 notice letter also 
told the veteran to submit all pertinent evidence he had in 
his possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
The record reflects that the veteran's service medical 
records have been obtained and that the veteran's claims file 
is complete.  The veteran has not indicated that there is any 
additional evidence that has not been obtained which would be 
pertinent to his claim.  As such, the record is sufficient 
for a decision.

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case the veteran has been 
provided the required notice regarding effective dates.  
Additionally, the Board notes that the veteran has already 
been assigned an initial-disability rating for tinnitus and 
the rating assigned is not in dispute.

Legal Criteria:

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

For an award of disability compensation involving a direct 
service connection claim, the effective date of the award 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

History and Analysis:

The veteran contends that he is entitled to an effective date 
immediately following his discharge from service in September 
1969.  He asserts that he submitted a claim for service 
connection for tinnitus in September 1969, the same month 
that he was discharged.  The veteran maintains that since the 
RO did not adjudicate his claim for service connection for 
tinnitus at that time, his claim has been pending since that 
time.  He further points out that his service medical records 
verify that he developed tinnitus during service.

The veteran did file a claim for VA benefits in September 
1969.  On that claim form the veteran indicated that he was 
seeking service connection for defective hearing, pneumonia, 
a stomach condition, a pilonidal cyst, and for a right eye 
disability.  However, nowhere on his September 1969 claim 
form did the veteran state that he was seeking service 
connection for tinnitus.  In January 1970, the RO wrote to 
the veteran and informed him that his claims had been denied 
due to his failure to report for a VA examination.  

The veteran submitted a claim for service connection for 
bilateral symmetrical high frequency hearing loss on August 
19, 1996.  He was provided VA examinations in October and 
November 1996, and was found to have bilateral sensorineural 
hearing loss and tinnitus.  Based on these examinations the 
veteran was granted service connection for bilateral hearing 
loss and tinnitus by rating action in July 2002.  This rating 
decision awarded service connection effective from August 19, 
1996.  By rating action in March 2004, the RO assigned the 
veteran an earlier effective date of August 19, 1995 for 
service connection for tinnitus.  

Contrary to the veteran's assertions, the record reveals no 
communication from the veteran dated prior to August 19, 1995 
that could be interpreted as a request for service connection 
for tinnitus.  The Board does not consider the veteran's 
September 1969 claim for service connection for "defective 
hearing" to be a claim for tinnitus.  Even if it could be 
interpreted as such, the Board notes that service connection 
for the veteran's September 1969 claims were denied by the RO 
in January 1970, and that decision is now final.

From discharge from service until August 19, 1995, the 
veteran and his representative did not send any communication 
to VA which mentioned tinnitus.  As the Board has reviewed 
the record and can find no claim that reflects an intent to 
seek service connection for tinnitus prior to August 19, 
1995.  VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The date of 
claim is controlling, and since the date of claim was 
subsequent to August 19, 1995, an effective date prior to 
August 19, 1995, may not be assigned.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date prior to August 19, 1995 for 
service connection for tinnitus is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


